Ford, Judge:
The appeals for a reappraisement, enumerated in schedule A, attached to and made a part of the decision herein, present the question of the proper dutiable value of certain storage batteries, imported from France.
The following stipulation of fact has been entered into by the parties—
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto:
1. that the involved merchandise was entered or withdrawn from warehouse for consumption after the effective date of .the Customs Simplification Act of 1956 (T.D. 54165) and is not identified on the Ein'al List published by the Secretary of the Treasury pursuant thereto (T.D. 54521) ; that appraisement was accordingly made under Section 402 of the Tariff Act of 1930, as amended by the said Customs Simplification Act;
2. that on or about the dates of exportation, the price at which such or similar merchandise was freely sold or offered for sale in the principal markets of the country of exportation and in the usual wholesale quantities, and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition packed ready for shipment to the United States, was the invoice unit value, less ocean freight and marine insurance as invoiced, plus 10%, net packed;
3. that the appeals for reappraisement enumerated in Schedule “A” annexed may be submitted for decision upon this stipulation, the same being limited to the merchandise and the issues described herein'above and abandoned in all other respects.
Upon the agreed facts of record, the court finds and holds that export value, as that value is defined in section 402 (b) of the Tariff Act of *7061930, as amended by tlie Customs Simplification Act of 1956, is the proper basis of value for the storage batteries in issue and that said value is the invoice unit value, less ocean freight and marine insurance, as invoiced, plus 10 percent, net packed. Insofar as said appeals for a reappraisement pertain to other merchandise and issues, said appeals, having been abandoned, are dismissed.
Judgment will issue accordingly.